23 F.3d 408NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Nicholas R. CROWDER, Defendant-Appellant.
No. 94-1343.
United States Court of Appeals, Sixth Circuit.
May 6, 1994.

Before:  NORRIS and DAUGHTREY, Circuit Judges;  and CELEBREZZE, Senior Circuit Judge.

ORDER

1
The defendant appeals the denial of his motion for release pending sentence and appeal.  He is scheduled to be sentenced on May 17, 1994, for interstate transportation of stolen vehicles, possession of a fraudulent social security card, and conspiracy to distribute counterfeit currency.  Both the defendant and the government have filed briefs in this matter, and, upon review of them, we conclude the district court did not err in denying the defendant release on bond.  See 18 U.S.C. Sec. 3143.


2
It is ORDERED that the district court's denial of bond is affirmed.  Sixth Circuit Local Rule 9(b).